EXHIBIT 10.47

 

CREDIT AGREEMENT

 

BY AND BETWEEN

 

QUEST DIAGNOSTICS INCORPORATED

 

AND

 

CIPHERGEN BIOSYSTEMS, INC.

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made and effective on the 22nd day
of July, 2005, by and between Ciphergen Biosystems, Inc., a Delaware corporation
(“Borrower” or “the Company”), and Quest Diagnostics Incorporated, a Delaware
corporation (the “Lender” or “Quest Diagnostics”).

 

WHEREAS, the Company and Quest Diagnostics have entered into a Strategic
Alliance Agreement dated as of the date hereof (the “Strategic Alliance
Agreement”) related to the development of laboratory tests; and

 

WHEREAS, Borrower wishes to obtain from Lender and Lender wishes to grant to
Borrower a line of credit in the principal amount of ten million dollars
($10,000,000) (the “Maximum Principal Obligation”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, the parties agree as follows:

 

1.                                       THE LOAN.

 

1.1                                 Loan.

Subject to the terms contained herein, Lender hereby agrees to loan to Borrower
(the total principal amounts loaned pursuant to this Section 1.1 are referred to
as the “Loan”) an aggregate principal amount equal to the Maximum Principal
Obligation of ten million dollars ($10,000,000).

 

1.2                                 Use of Loan Proceeds.

The proceeds of the Loan shall only be used to pay the costs and expenses
directly related to the preparation of the Plans and the activities contemplated
by the strategic alliance as more fully set forth in the Strategic Alliance
Agreement.

 

1.3                                 Procedure for Disbursement.

1.3.1                        Disbursements under the Loan shall be made in
increments of four hundred sixteen thousand six hundred sixty six dollars and 66
cents ($416,666.66) on the last day of each

 

2

--------------------------------------------------------------------------------


 

month during the twenty four (24) month period ending after the date of this
Agreement.  Prior to each disbursement, Borrower shall provide to Lender a
certification by the Chief Executive Officer or Chief Financial Officer as to:
(a) the completeness and accuracy at the time of the certification of the
representations and warranties contained in Article 3; and (b) the absence of
any default hereunder.

 

1.3.2                        Amounts distributed under this Agreement shall be
delivered by Lender to Borrower or its order in cash or cash equivalent,
provided that Borrower shall have previously executed and delivered to Lender
one or more Revolving Promissory Notes in the form attached hereto as Schedule A
(the “Note”) promising to pay amounts borrowed in accordance with the terms of
the Note and this Agreement.

 

1.4                                 Interest.

Subject to Section 1.5.3, interest shall accrue on the average daily balance of
all amounts loaned to Borrower at an annual rate equal to the Prime Rate plus
0.5% until such time as the Loan is forgiven or repaid in accordance with
Section 1.5.2.  Interest shall be calculated on the basis of the actual number
of days elapsed over a year of 365 days (or 366, if applicable).  Prime Rate
means the per annum rate of interest established from time to time by Bank of
America as its Prime Rate.  Any change in the interest rate resulting from a
change in the Prime Rate shall become effective as of 12:01 a.m. of the Business
Day on which each change in the Prime Rate is announced by Bank of America.  The
Prime Rate is a reference rate used by Bank of America in determining interest
rates on some loans which may be priced at, above or below such announced rate
and is not intended to be the lowest rate of interest charged on any extension
of credit to any debtor.

 

1.5                                 Repayment.

1.5.1                        Termination of Agreement.  All rights and
obligations under this Agreement, including but not limited to Borrower’s
obligations of repayment and Lender’s rights under Section 4 shall survive, and
remain in full force and effect, until all principal and interest and any other
amounts due Lender hereunder are fully paid.  Borrower shall have the right to
terminate this Agreement upon two (2) business days notice and payment in full
of all principal and interest and other amounts, if any,  due Lender under this
Agreement.

 

3

--------------------------------------------------------------------------------


 

1.5.2                        Loan to be Forgiven Upon Achievement of Milestones;
Repayment of Principal and Interest.   Provided no Event of Default has occurred
and is continuing, the Loan shall be forgiven to the extent that Borrower
achieves certain milestones with respect to three Plans presented pursuant to
the strategic alliance as set forth in the Strategic Alliance Agreement.  In the
event Borrower fails to achieve certain milestones as set forth on Schedule B,
the principal amount outstanding related to each milestone not achieved shall be
due and payable to Lender in one lump sum on the fifth anniversary of the date
of this Agreement.  Except to the extent the Loan is forgiven, beginning on the
first Business Day of the month following the date of this Agreement, Borrower
shall pay to Lender, on a monthly basis and at such time as any principal is
prepaid or paid at maturity, all accrued and unpaid interest on the Loan.  All
payments of principal and interest shall be paid to Lender by wire transfer. 
Payment by wire transfer should be made to Bank of New York, New York, NY, ABA
Number 021000018, Account Name: Quest Diagnostics Incorporated, Account Number:
8900159464.

 

1.5.3                        Late Payment.

Except to the extent the Loan is forgiven, failure to pay any part of the
principal, interest or other amount owing hereunder or under any Note within
five (5) days after the day on which such payment becomes due and payable shall
automatically cause the interest rate on such overdue payment(s) of principal
and/or (to the extent permitted by applicable law) interest to be increased by
two percent (2%) per annum over the Prime Rate under Section 1.4 (the “Default
Rate of Interest”), provided, however, that the imposition of the Default Rate
of Interest shall not be construed as a waiver of default, or diminish or
otherwise alter or restrict Lender’s right to declare this Agreement in default
and to exercise such other rights and remedies as it shall possess under this
Agreement or under law.

 

1.5.4                        Prepayment.

Borrower may, at any time, or from time to time, prepay any part of the Loan’s
principal amount then outstanding together with interest accrued on the amount
prepaid to the date of prepayment.

 

4

--------------------------------------------------------------------------------


 

2.                                       RECORDS AND REPORTS.

 

2.1                                 Accounting.

Borrower shall cause to be kept full and proper books of records and accounts,
in which full, true, and proper entries will be made of all dealings, business
and affairs of Borrower which in any way affect or pertain to the operation of
Borrower.   Borrower shall keep its books and records in the manner conforming
to generally accepted accounting principles.

 

2.2                                 Inspection of Records.

Upon five (5) business days notice, so long as Lender is subject to
confidentiality requirements that are adequate under applicable law, Borrower
shall provide Lender or any of its duly authorized representatives access,
during normal working hours, to any financial books, documents, papers and
records for the purposes of audit, examination or evaluation.  Borrower further
agrees to furnish copies of such financial papers and documents to Lender as it
may reasonably require from time to time.

 

2.3                                 Notice of Event of Default.

Immediately upon becoming aware of the existence of any Event of Default as
defined in Section 4.1 herein, or event which with notice, lapse of time, or
both, would become an Event of Default, the Borrower shall provide to Lender a
notice describing its nature and any action the Borrower is taking (or proposes
to take) in connection therewith.

 

3.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS OF BORROWER.

 

3.1                                 Representations and Warranties.  Borrower
represents and warrants that:

3.1.1.                     Borrower is a corporation duly organized, validly
existing, in good standing and possessing all powers and authority to own its
property and to conduct the business in which it is engaged as well as all other
rights and privileges generally granted by the State of Delaware.  Borrower is
qualified to do business in the State of California.  The activities of Borrower
do not make it necessary that it be qualified as a foreign corporation in any
other state except where the failure to be so qualified could not reasonably be
expected to have a material adverse effect on the business conducted by
Borrower.

 

3.1.2                        Borrower shall remain at all times in compliance in
all material respects with the requirements of federal and state and local laws
applicable to Borrower’s business.

 

3.1.3                        Borrower is not in violation of, or in default (nor
has any event occurred which with notice, lapse of time, or both, would
constitute a violation or default) in the

 

5

--------------------------------------------------------------------------------


 

performance of any obligation, agreement or condition contained in the
organizational documents of Borrower or in violation or default of any agreement
or instrument to which Borrower is a party or by which it may be bound or to
which any of its property or assets are subject, or any law, order, rule,
regulation, writ, authorization, injunction or decree of any government,
governmental instrumentality or court, domestic or foreign, which default or
violation would have a material adverse effect on Borrower or its business.

 

3.1.4                        There are no consents or approvals required under
the state or federal law to effect the transactions contemplated by this
Agreement.  No other authorization, approval, order, exemption or other action
of any court or governmental body of the United States or of any state or other
jurisdiction thereof is required to effect the transactions contemplated by this
Agreement.

 

3.1.5                        This Agreement has been duly authorized, executed
and delivered by Borrower and, upon due acceptance by Lender, will constitute
the valid and legally binding obligation of Borrower enforceable in accordance
with its terms against Borrower, subject as to enforcement remedies applicable
to bankruptcy, insolvency, moratorium and other laws affecting the rights of
creditors generally and to equitable principles.

 

3.1.6                        The execution and delivery of this Agreement by
Borrower and the fulfillment of the terms set forth herein do not violate any
statute, regulation or other law of the United States, the State of California
or of any other state or jurisdiction of the United States applicable to
Borrower, or any valid and enforceable order, judgment or decree of any court or
governmental body of the United States, or of any state or other jurisdiction
thereof, which violation would have a material adverse effect on the business of
Borrower.

 

3.1.7                        The execution and delivery of this Agreement by
Borrower and the performance by Borrower of its obligations hereunder do not
conflict with, or result in a breach of, any of the terms or provisions of, or
constitute a default under, the organizational documents of Borrower or any
other agreement or instrument to which Borrower is a party or by which it may be
bound or to which any of its property or assets are subject, or result in the
creation or imposition of any Lien, charge or encumbrance upon any of the
property or assets of Borrower (except for the Liens in favor of Lender granted
under the Security Agreement), except for any breach or default which could not
reasonably be expected to have a material adverse effect on the business of
Borrower.

 

6

--------------------------------------------------------------------------------


 

3.1.8                        Borrower has and will maintain and, upon request,
will provide to Lender copies of, policies of insurance in amounts customarily
carried by similarly situated companies, including but not limited to public
liability, fire and theft, workers compensation, directors and officers
liability and professional liability.  Borrower agrees that it has, and shall
maintain, such policies with reputable insurers qualified to do business in the
State of California.  Copies of all policies and certificates of insurance
required hereby shall be maintained by Borrower and shall be open to inspection
by Lender at all reasonable times.  In the event Borrower fails to maintain such
insurance coverage and such failure continues for 60 days after Borrower becomes
aware thereof, such failure shall constitute an Event of Default under the
provisions of this Agreement unless waived by Lender.

 

4.                                       DEFAULTS AND REMEDIES.

 

4.1                                 Defaults.

For the purpose of this Agreement, each of the following events is hereby
defined as and are declared to be an “Event of Default”:

 

4.1.1                        Failure to make due and punctual payment of any
part of the principal amount outstanding and interest accrued thereon on the
date any such payment becomes due for any reason, and the continuance thereof
for a period of five (5) days after receipt of notice thereof from Lender;

 

4.1.2                        Failure of Borrower to comply with the requirements
of Section 6;

 

4.1.3                        Any warranty, representation or other statement of
Borrower contained in this Agreement, the Security Agreement, any Note or the
Strategic Alliance Agreement, or any certification called for by any such
document shall have been false or misleading in any material respect when made;

 

4.1.4                        The occurrence of any of the following with respect
to Borrower (i) a court or governmental agency having jurisdiction in the
premises shall enter a decree or order for relief in respect of Borrower in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator, administrator or similar official of Borrower
or for any substantial part of its Property or ordering the winding up or
liquidation of , or an administrator in respect of, its affairs; or (ii) an

 

7

--------------------------------------------------------------------------------


 

involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect is commenced against Borrower and such petition
remains unstayed and in effect for a period of 60 consecutive days; or
(iii) Borrower shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator, administrator or similar official of
such Person or any substantial part of its Property or make any general
assignment for the benefit of creditors; or (iv) Borrower shall admit in writing
its inability to pay its debts as they become due;

 

4.1.6                        Failure to perform or observe any other covenants,
agreements or conditions prescribed in this Agreement, the Security Agreement,
any Note or the Strategic Alliance Agreement and the continuance thereof for a
period of fifteen (15) days after receipt of notice thereof by Borrower from
Lender (unless a shorter notice period is specified for such failure in such
agreement);

 

4.1.7                        Failure of Borrower or any Subsidiary to make any
payment in respect of any Material Debt when due or within any applicable grace
period;

 

4.1.8                        Any event or condition shall occur which results in
the acceleration of the maturity of any Material Debt prior to its stated
maturity; or

 

4.1.9                        Any event or condition shall occur which results in
the acceleration of the maturity of any Material Debt prior to its stated
maturity;

 

4.2                                 Remedies and Rights of Lender.

4.2.1 Upon an Event of Default, as defined in Section 4.1, other than a payment
Event of Default as specified in Section 4.1.1 above, and if such default
continues unremedied for thirty (30) days, Lender may, at its option, terminate
Lender’s obligations hereunder and declare the whole principal amount
outstanding together with interest accrued thereon to become immediately due and
payable, together with any costs, including attorneys’ fees, of collecting
payment.  Upon a payment Event of Default, as specified above in Section 4.1.1,
Lender may at its option, declare the principal amount outstanding, together
with interest accrued thereon, to become immediately due and payable together
with any costs, including attorneys’ fees, of collecting payment.  The

 

8

--------------------------------------------------------------------------------


 

provisions of this Agreement shall constitute a contract between Borrower and
Lender and Lender may sue to recover the outstanding principal amount and
interest accrued thereon which has not been paid according to the terms of this
Agreement, together with such costs and attorneys’ fees as Lender may incur in
collecting payment or enforcing the terms of this Agreement.

 

4.2.2                        Any remedy of Lender as provided herein shall be in
addition to any remedy provided by law or equity and shall be cumulative and
concurrent, and may be pursued singly, successively or together at the sole
discretion of Lender, and may be exercised as often as occasion therefor shall
occur; and the failure to exercise any such remedy shall in no event be
construed as a waiver of the right to exercise the same in the event of any
subsequent default or breach, nor shall it be deemed to be a waiver of its right
subsequently to commence an action.

 

5.                                       SECURITY INTEREST

 

The obligations of Borrower under this Loan Agreement shall be secured by a
first priority Lien on the Collateral granted to Lender under the Security
Agreement.

 

6.                                       NEGATIVE COVENANTS

 

Borrower hereby covenants and agrees that so long as this Agreement is in effect
and until the Loan, together with interest, fees and other obligations then due
and payable hereunder, have been paid in full:

 

6.1                                 Restricted Payments

Neither the Borrower nor any of its Subsidiaries will declare or make, or agree
to declare or make, any Restricted Payment.

 

6.2                                 Liens

The Borrower will not, nor will it permit its Subsidiaries to, contract, create,
incur, assume or permit to exist any Lien with respect to the Collateral, other
than Permitted Liens.

 

7.                                       TERM.

 

The term of this Agreement shall end on the fifth anniversary of the date of
this Agreement. The termination of this Agreement shall not affect Borrower’s
obligation of repayment pursuant to

 

9

--------------------------------------------------------------------------------


 

Section 1.5 and, until all outstanding principal, interest and late fees have
been repaid, Lender’s rights under Section 4.

 

8.                                       GENERAL PROVISIONS.

 

8.1                                 Notices. Any notices, requests and other
communications hereunder will be in writing and will be deemed given on the date
of delivery, if delivered personally, by facsimile transmission, or by overnight
courier, or three (3) days after mailing, if sent by registered or certified
United States mail, postage prepaid and return receipt requested, in each case
addressed as follows:

 

To the Borrower:

 

Ciphergen Biosystems, Inc.

 

 

6611 Dumbarton Circle

 

 

Fremont, CA 94555

 

 

Attention: William E. Rich, CEO

 

 

Telephone: (510) 493-9300

 

 

Facsimile: (510) 505-2101

 

 

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati

 

 

Professional Corporation

 

 

650 Page Mill Road

 

 

Palo Alto, CA 94304-1050

 

 

Attention: Michael O’Donnell, Esq.

 

 

Telephone: (650) 493-9300

 

 

Facsimile:  (650) 493-6811

 

 

 

To Lender:

 

Quest Diagnostics Incorporated

 

 

Treasury Department

 

 

1290 Wall Street West

 

 

Lyndhurst, NJ 07071

 

 

Attention: Treasurer

 

 

Telephone: (201) 729-8390

 

 

Facsimile: (201) 729-8905

 

 

 

With a copy to:

 

Quest Diagnostics Incorporated

 

 

1290 Wall Street West

 

 

Lyndhurst, NJ 07071

 

 

Attention: General Counsel

 

 

Telephone: (201) 729-8319

 

 

Facsimile: (201) 559-2258

 

10

--------------------------------------------------------------------------------


 

except that any of the foregoing may from time to time by written notice to the
others designate another address which will thereupon become its effective
address for the purposes of this section.  Any notice delivered by facsimile
will be confirmed by a written notice delivered in the mails, by overnight
courier or personally; provided that the foregoing will not affect the time for
when such facsimile notice will have been considered to have been delivered,
such delivery being determined as provided in the first sentence of this
Section 8.1.

 

8.2                                 Absolute Obligation.  The obligations of
Borrower to pay the amounts not forgiven hereunder shall be absolute and
unconditional without defense or set-off by reason of any default by Lender
under this Agreement or any other agreement or of any default by Quest
Diagnostics Incorporated or any of its Affiliates under any agreement between
Quest Diagnostics Incorporated or any of such Affiliates and Borrower, or for
any other reason.

 

8.3                                 Incorporation by Reference.  The provisions
contained in Sections 16.2 through 16.18 of the Strategic Alliance Agreement are
incorporated by reference herein except that any references therein to the
Strategic Alliance Agreement will be deemed to be references to this Agreement
and any references therein to the Members will be deemed to be references to the
parties hereto.

 

9.                                       DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings herein
specified unless the context otherwise requires.  Defined terms herein shall
include in the singular number the plural and in the plural the singular:

 

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Lyndhurst, New Jersey and Fremont, California.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” has the meaning given to such term in the Security Agreement.

 

“Debt” of any Person means without duplication (i) all indebtedness for borrowed
money of such person; (ii) all obligations issued, undertaken or assumed by such
Person as the deferred purchase price of property or services (other than trade
payables and accrued expenses); (iii) all unpaid reimbursement obligations in
respect of letters of credit that are not reimbursed within three

 

11

--------------------------------------------------------------------------------


 

Business Days (such as, for example, unpaid reimbursement obligations in respect
of a drawing under a letter of credit); (iv) all obligations of such Person
evidenced by notes, bonds (other than bid or performance bonds), debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property or businesses; (v) all indebtedness of such
Person created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property (other than operating leases)); (vi) all capital lease
obligations of such Person; (vii) all indebtedness of other persons referred to
in clauses (i) through (vi) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in Property (including accounts and contracts rights) owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness (provided that the amount of indebtedness shall be
deemed to be limited to the lesser of the fair market value of such Property and
the principal amount outstanding if such Person has not assumed or become liable
for the payment of such indebtedness); (viii) bankers’ acceptances; and (ix) all
guaranty obligations of such Person in respect of indebtedness or obligations of
any other Person of the kinds referred to in clauses (i) through (viii) above. 
Debt shall not include accounts extended by suppliers in the ordinary course of
business in connection with the purchase of goods and services.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time.   References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Governmental Authority” means any Federal, state, local, provincial or foreign
court or governmental agency, authority, instrumentality or regulatory body.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any

 

12

--------------------------------------------------------------------------------


 

kind, including, without limitation, any agreement to give any of the foregoing,
any conditional sale or other title retention agreement, and any lease in the
nature thereof (other than operating leases).

 

“Material Debt” means Debt of the Borrower and/or one of more of its
Subsidiaries in an aggregate principal amount equal to or exceeding $5,000,000.

 

“Permitted Liens” means (i) any Lien in favor of Lender; and (ii) any Liens
against the Collateral existing as of the date hereof and disclosed in writing
to, and approved by, Lender.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.

 

“Plan” shall have the meaning set forth in the Strategic Alliance Agreement
between Lender and Borrower.

 

“Property” means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) on any shares of the capital stock of the
Borrower (except dividends or distributions payable solely in shares of its
capital stock), or (ii) any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance or acquisition of (a) any shares of
the capital stock of the Borrower or any Subsidiary owned by any Person other
than the Borrower or any Subsidiary, or (b) any option, warrant or other right
to acquire shares of the capital stock of the Borrower or any Subsidiary (but
not including (i) payments of principal, premium (if any) or interest made
pursuant to the convertible debt securities prior to conversion, (ii) any
payments of cash in lieu of fractional shares upon conversion of any convertible
security or exercise of any warrant or other right to acquire shares or upon any
stock split or combination, stock dividend or business combination;
(iii) acquisitions of capital stock of Borrower, in connection with either
(A) the exercise of stock options or warrants by way of cashless exercise, or
(B) in connection with the satisfaction of withholding tax obligations related
to the exercise of stock options; (iv) payments in connection with the
repurchase of capital stock of Borrower from any officer, director, employee or
consultant upon the resignation, termination, or death of such employees,
directors, or consultants; and (v) in connection with any acquisition,
(A) acceptance of the return of capital stock of Company

 

13

--------------------------------------------------------------------------------


 

constituting a portion of the purchase price in settlement of indemnification
claims, or (B)  payments or distributions to dissenting stockholders pursuant to
applicable law).

 

“Security Agreement” means that certain Patent Security Agreement dated as of
the date hereof between Lender, as secured party, and Borrower, as grantor,
covering the Collateral.

 

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than a 50% equity
interest at any time.

 

 

[Remainder of page intentionally left blank.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have set their hands as of the
date first written above.

 

 

QUEST DIAGNOSTICS INCORPORATED,

a Delaware corporation

 

By:

 /s/ Catherine T. Doherty

 

 

Name:

 Catherine T. Doherty

 

 

Title:

  Vice President, Office of the Chairman

 

 

 

CIPHERGEN BIOSYSTEMS, INC.,

a Delaware corporation

 

By:

 /s/ William E. Rich

 

 

Name:

  William E. Rich

 

 

Title:

 President and Chief Executive Officer

 

 

 

[Signature page to Credit Agreement]

 

15

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PROMISSORY NOTE

 

Fremont, California

July 22, 2005

 

Ciphergen Biosystems, Inc., a Delaware corporation (the “Borrower”), for value
received, hereby promises to pay to Quest Diagnostics Incorporated (“Lender”),
to the extent not forgiven under the terms of the Credit Agreement executed as
of the date hereof between Borrower and Lender (the “Credit Agreement”), the
unpaid principal balance up to the Maximum Principal Obligation of ten million
dollars ($10,000,000), and to pay interest (computed on the basis of a 365-day
year, or 366 if applicable, actual days elapsed) on the unpaid principal balance
hereof, computed in accordance with the terms of the Credit Agreement, until the
principal amount hereof shall become due and payable; and to pay interest on any
overdue principal and (to the extent permitted by applicable law) on any overdue
payment of interest, at the rate specified in the Credit Agreement.

 

Payments of principal and interest shall be made to Lender as specified in the
Credit Agreement.

 

This Promissory Note is issued pursuant to the Credit Agreement and is entitled
to the benefits thereof.

 

Under certain circumstances, as specified in the Credit Agreement, the principal
of the Promissory Note may be declared due and payable in the manner and with
the effect provided in said Agreement.

 

All loans made by Lender to Borrower pursuant to this Promissory Note and all
payments and prepayments on account of principal shall be noted by Lender on the
Schedule attached hereto and made part hereof; provided, however, that the
failure of Lender to make any such notation shall not limit or otherwise affect
the obligation of Borrower hereunder.

 

This Promissory Note and the Credit Agreement are governed by and construed in
accordance with Delaware law.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed in its name and
on its behalf as of July 22, 2005.

 

 

Ciphergen Biosystems, Inc.

 

 

 

 

By:

  /s/ William E. Rich

 

 

 

 

Name:

 William E. Rich

 

 

 

 

Title:

 President and Chief Executive Officer

 

 

16

--------------------------------------------------------------------------------


 

SCHEDULE

 

Loans Made Under the Foregoing Note and Payments and Prepayments on Account of
the Principal Thereof

 

Date

 

Principal
Amount
of Loan

 

Amount
Principal
Paid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

SCHEDULE B

 

FORGIVENESS MILESTONES

 

Upon occurrence of each milestone set forth in the table below (each, a
“Forgiveness Milestone”) the corresponding amount shall be forgiven from the
Loan amount, provided however, if the amount then outstanding under the Loan
upon occurrence of such Forgiveness Milestone is less than the amount to be
forgiven, then Quest Diagnostics shall pay such additional amount to Ciphergen
in accordance with Section 10.3 of the Strategic Alliance Agreement within
thirty (30) days of (i) occurrence of such Forgiveness Milestone, if such
Forgiveness Milestone is achieved by a Quest Network member or (ii) receipt of
the Occurrence Notice (as defined below) for such Forgiveness Milestone, if such
of the Forgiveness Milestone is achieved by Ciphergen; provided further that
such additional amount shall be subject to the use restrictions set forth in
Section 1.2 (during the Base Term) and the Maximum Principal Obligation
hereunder shall be reduced by such additional amount.  Without limiting the
generality of the foregoing, it is understood that Lender’s aggregate obligation
to loan funds to Borrower under the Credit Agreement and to pay any additional
amounts under this Schedule B by reason of any Forgiveness Milestone is limited
to $10,000,000.  Capitalized terms not defined herein have the meaning set forth
in the Strategic Alliance Agreement.

 

Forgiveness Milestone

 

Amount of Loan to be Forgiven

Upon completion of all validation, regulatory communication and medically
acceptable accuracy for the applicable Application which allows the each of the
first three (3) Licensed Laboratory Test to be commercialized, but no later than
the first Commercialization of each such Licensed Laboratory Test by any Quest
Network member.

 

$1,000,000 for each Licensed Laboratory Test, for a possible total forgiveness
of $3,000,000

 

 

 

Upon FDA clearance of the first Test Kit, but no later than the first
Commercialization of the first Test Kit by either Ciphergen or any Quest Network
member.

 

$3,000,000 for the first Test Kit

 

 

 

Upon FDA clearance of each of the following two (2) Test Kits, but no later than
the first Commercialization of each such Test Kit by either Ciphergen or any
Quest Network member

 

$2,000,000 for each Test Kit, for a possible total forgiveness of $4,000,000

 

 

 

Total Potential Forgiveness:

 

$10,000,000

 

Upon occurrence of a Forgiveness Milestone the Party achieving such milestone
shall promptly notify the other Party hereto in writing (each, an “Occurrence
Notice”).  In the case of Ciphergen, such Occurrence Notice shall include
reasonable documentation substantiating the occurrence of the Forgiveness
Milestone.

 

18

--------------------------------------------------------------------------------